EXHIBIT 10.3

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1    CHANGE ORDER NUMBER: CO 1-009
Project, Preferred Route Single Line Option    OWNER: Cheniere Creole Trail
Pipeline, L.P.    DATE OF CHANGE ORDER: 4/30/08 CONTRACTOR: Sunland
Construction, Inc.    DATE OF AGREEMENT: March 12, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

To provide materials, equipment, and labor to install 750 sand bags over exposed
42” pipe in Oyster Lake per the attached sketch dated 4/28/08 and the attached
cost estimate of 4/29/08.

 

 

 

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 43,617,209       

Net change by previously authorized Change Order (#CO1-001, CO1-002, CO1-003,
CO1-004, CO1-005,
CO1-006, CO1-007, and CO1-008)

   $ 11,795,612.00       

The Estimated Contract Price prior to this Change Order was

   $ 55,412,821.00       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 69,839.93       

The new Estimated Contract Price including this Change Order will be

   $ 55,482,660.93       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                             Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is April 15, 2008

(attach additional documentation if necessary) No Attachment

The Required Substantial Completion Date will be unchanged by
                                 Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is May 1, 2008

(attach additional documentation if necessary) No Attachment

The Required Final Completion Date will be unchanged by
                                 Days

The Required Final Completion Date as of the date of this Change Order therefore
is June 15, 2008

(attach additional documentation if necessary) No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)                 

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

  

Sunland Construction, Inc.

Owner    Contractor

/s/ R. Keith Teague

  

/s/ Randy P. Matsurin

Name    Name

R. Keith Teague

  

Project Manager

Title    Title

President, 5/5/08

  

5-2-08

Date of Signing    Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Creole Trail Pipeline – Segment 1 Project, Preferred Route
Single Line Option   

CHANGE ORDER NUMBER: CO 1-010

 

     DATE OF CHANGE ORDER: 5/07/08         OWNER:  Cheniere Creole Trail
Pipeline, L.P.    CONTRACTOR:  Sunland Construction, Inc.    DATE OF AGREEMENT:
March 12, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost to provide materials, equipment, and labor for site work at the
Targa Tee near the Williams Plant including rocking and fencing around the valve
station per the attached estimate of May 6, 2008.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 43,617,209 Net change by previously authorized Change Order (#CO1-001,
CO1-002, CO1-003, CO1-004, CO1-005,
CO1-006, CO1-007, CO1-008, and CO11-009)    $ 11,865,451.93

The Estimated Contract Price prior to this Change Order was

   $ 55,482,660.93

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 21,845.00

The new Estimated Contract Price including this Change Order will be

   $ 55,504,505.93

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                                                                  Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is April 15, 2008

(attach additional documentation if necessary)         No Attachment        

The Required Substantial Completion Date will be unchanged by
                                                             Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is May 1, 2008

(attach additional documentation if necessary)         No Attachment        

The Required Final Completion Date will be unchanged by
                                                                          Days

The Required Final Completion Date as of the date of this Change Order therefore
is June 15, 2008

(attach additional documentation if necessary)         No Attachment        

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)                 

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sunland Construction, Inc.

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Randy Maturin

Name      Name  

Director EPC

    

Project Manager

Title      Title  

5/28/08

    

5-22-08

Date of Signing      Date of Signing  

 

D-2



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Creole Trail Pipeline – Segment 1 Project, Preferred Route
Single Line Option   

CHANGE ORDER NUMBER: CO 1-011

 

     DATE OF CHANGE ORDER: 5/19/08 OWNER:  Cheniere Creole Trail Pipeline, L.P.
   CONTRACTOR:  Sunland Construction, Inc.    DATE OF AGREEMENT: March 12, 2007
  

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Negotiated global settlement for items 1 through 5 agreed to at the 5/15/08
meeting as outlined in the 5/16/08 spreadsheet attached. The five items include:

 

Stick Crew Refloat Problems

   $ 0.00               

Automatic Crew Refloat Problems

   $ 346,560.00               

Stick Crew Shutdown at Williams

   $ 292,176.00               

Additional cost for board road

   $ 32,701.89               

Install Flowable Fill at JB road

   $ 14,995.12                                         $ 686,433.01            
  

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 43,617,209

Net change by previously authorized Change Order (#CO1-001, CO1-002, CO1-003,
CO1-004, CO1-005, CO1-006, CO1-007, CO1-008, CO1-009, and CO1-010)

   $ 11,887,296.93

The Estimated Contract Price prior to this Change Order was

   $ 55,504,505.93

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 686,433.01

The new Estimated Contract Price including this Change Order will be

   $ 56,190,938.94

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                        Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is April 15, 2008

(attach additional documentation if necessary)         No Attachment        

The Required Substantial Completion Date will be unchanged by
                        Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is May 1, 2008

(attach additional documentation if necessary)         No Attachment        

The Required Final Completion Date will be unchanged by
                        Days

The Required Final Completion Date as of the date of this Change Order therefore
is June 15, 2008

(attach additional documentation if necessary)         No Attachment        

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sunland Construction, Inc.

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Randy Maturin

Name      Name  

President

    

Project Manager

Title      Title  

5-29-2008

    

5-22-08

Date of Signing      Date of Signing  



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1

   CHANGE ORDER NUMBER: CO 1-012

Project, Preferred Route Single Line Option

      DATE OF CHANGE ORDER: 5/23/08

OWNER: Cheniere Creole Trail Pipeline, L.P.

  

CONTRACTOR: Sunland Construction, Inc.

  

DATE OF AGREEMENT: March 12, 2007

  

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Credit of $200,000 for the reduction in material and labor for the rocking and
fencing of the MLV 1-3 valve site at MP 18.1 due to the new design.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 43,617,209

Net change by previously authorized Change Order (#CO1-001, CO1-002, CO1-003,
CO1-004, CO1-005, CO1-006, CO1-007, CO1-008, CO1-009, CO1-010, and CO1-011)

   $ 12,573,729.94

The Estimated Contract Price prior to this Change Order was

   $ 56,190,938.94

The Estimated Contract Price will be decreased by this Change Order in the
amount of

   $ -200,000.00

The new Estimated Contract Price including this Change Order will be

   $ 55,990,938.94

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                         Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is April 15, 2008

(attach additional documentation if necessary)     No Attachment    

The Required Substantial Completion Date will be unchanged by
                         Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is May 1, 2008

(attach additional documentation if necessary)     No Attachment    

The Required Final Completion Date will be unchanged by                         
Days

The Required Final Completion Date as of the date of this Change Order therefore
is June 15, 2008

(attach additional documentation if necessary)     No Attachment    

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)                 

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sunland Construction, Inc.

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Randy Maturin

Name      Name  

President

    

Project Manager

Title      Title  

5/29/08

    

5/26/08

Date of Signing      Date of Signing  